TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00295-CV





In re Abbott Laboratories Inc.






ORIGINAL PROCEEDING FROM TRAVIS COUNTY


 
O R D E R
PER CURIAM
                        Abbott Laboratories has filed a petition for a writ of mandamus and a motion for
temporary relief.  Specifically, Abbott challenges the portion of the district court’s order dated May
18, 2006, compelling production of the documents numbered 21, 26, 40, 43, 45-47, 54, and 62-67
on its privilege log.  In its motion for temporary relief, Abbott asks this Court to stay the district
court’s order, dated May 18, 2006, pending our resolution of Abbott’s petition.  Additionally, Abbott
asks that it be given 30 days after the resolution of this matter to comply with the Court’s ruling.  
                        We grant Abbott’s motion in part.  The portion of the district court’s order dated May
18, 2006, compelling production of the documents numbered 21, 26, 40, 43, 45-47, 54, and 62-67
on Abbott’s privilege log is stayed pending our decision on Abbott’s petition for a writ of
mandamus.  Abbott’s request for an additional 30 days to comply with the Court’s ruling is
overruled.
                        We request that the real parties in interest file a response to Abbott’s petition on or
before June 9, 2006.
 
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   May 31, 2006